DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed November 18, 2021. Claims 2, 8, 12, and 18 have been cancelled. Claims 1, 3-7, 9-11, 13-17, and 19-20 have been amended. Claims 21-24 are new. Claims 1, 3-7, 9-11, 13-17, and 19-24 are presently pending and are presented for examination.

4.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/amendments filed November 18, 2021 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the previous 35 USC § 101 rejection is withdrawn.

Claim Rejections - 35 USC § 112. Applicant's arguments/remarks filed November 18, 2021 regarding the previous 35 USC § 112 rejections have been fully considered. Applicant's arguments/remarks are not persuasive. Claim 13 still fails to overcome the previous 35 USC § 112 rejection. Accordingly, 35 USC § 112 rejection is maintained.

6.	Claim Rejections - 35 USC § 103. Applicant's arguments/remarks filed November 18, 2021 regarding the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant argues that “The combination of Ran and Gilsenan fails to render obvious claims 1, 3-7, 9-11, 13-17, and 19-20 because the combination fails to generate a drivable area for the vehicle on a planned route, wherein the drivable area comprises at least one of a first choice drivable area, a compliance drivable area, or an emergency avoidance drivable area… Gilsenan fails to cure the deficiencies of Lefevre. Thus, the combination of Ran and Gilsenan fails to disclose at least one limitation of independent claims 1, 7, 11 and 15, and consequently fails to render obvious claims 1, 3-7, 9-11, 13-17, and 19-20.”.

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. It is expressly or impliedly contained in the prior art all the limitations of the claimed invention. For example, first, Ran discloses (See at least fig 6, ¶ 9, “information is sent from an upper level TCC/TCU to a lower level TCC/TCUs, and includes one or more or all of: a desirable speed, a desirable spacing of vehicles, a desirable traffic volume, a desirable traffic split at access points, and traffic signal timing parameters”), (See at least fig 6, ¶ 16, “the Segment TCU: provides control target to point TCU s; collects related data from point TCUs; provides optimizer and processor modules to process information and provide control targets; provides a smaller traffic control unit covering a small roadway area, and covers a road segment about 1 to 2 miles”). Accordingly, the broadest reasonable interpretation of the limitation in light of the specification covers vehicle being controlled to meet desired specification from the traffic control unit. For example, a first choice drivable area is equivalent to any area selected by the TCU where a vehicle is controlled in any lane of the road. This feature is also conventional and well known in the art because it represents a travel area where a vehicle is required to follow traffic regulations such speed limit. Additionally, an emergency avoidance drivable area can also be interpreted as any area of the roadway that need to be avoided to prevent collisions. Traffic control systems are well known for improving traffic flow by adjusting multiple parameters in a roadway such as road lane 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, for all the reasons presented above, the examiner maintains the previous 35 USC § 103 rejection over claim 1, 3-7, 9-11, 13-17, and 19-24. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claim 13 recites “in compliance with the traffic regulation”. The term used is subjective in the sense that it depends on a jurisdiction, and also is subject to change and thus the claim scope would change with it, rendering the claim indefinite. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 3-7, 9-11, 13-17, and 19-24 are rejected under 35 U.S.C 103 as being unpatentable over Ran et al, US 2018/0336780, in view of Gilsenan et al. US 2018/0315314, hereinafter referred to as Ran and Gilsenan, respectively.

Regarding claim 1, Ran discloses an information transmission method, implemented by a traffic control unit (TCU) (See at least fig 1, ¶ 5, “a hierarchy of traffic control centers/units (TCCs/TCUs), that process information and give traffic operations instructions, wherein said TCCs and TCUs are automatic or semi-automated computational modules that focus on data gathering, information processing, network optimization, and traffic control”), wherein the information transmission method comprises: 
obtaining, a planned route of a vehicle (See at least fig 3, “Navigation”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (See at least fig 3, ¶ 130, “In the "Navigation" level, the TCC/TCU l0l+RSU 102 subsystems provide the instructions to the vehicles, including the "Pre-trip information" and "Route planning"”); 
performing extension of the planned route to generate a drivable area for the vehicle on the planned route, wherein the drivable area comprises a driving area for the vehicle (See at least fig 3, “guidance”, ¶ 247, “A segment TCC collects data and exchanges data from multiple Point TCUs, optimizes the traffic flow, and controls Point TCU to provide control signal for vehicles. A Corridor TCC collects data from multiple RSUs and optimizes the traffic in a corridor. A Regional TCC collects data from multiple corridors and optimizes traffic flow and travel demand in a large area”), (See at least fig 3, “guidance”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (The examiner notes that performing extension of the planned route is equivalent to optimizing traffic in an area. This also could be interpreted to be executed due to the sharing of information of multiple TCU or Road Side Units that extend the range of route planning because more information is acquired and shared); and 
(See at least fig 3, “guidance”, ¶ 136, “road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307”), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”). 
wherein the OBU controls the vehicle based on the road information (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion of lanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 133, “OBU (On Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307”), 
wherein the drivable area comprises at least one of a first choice drivable area, a compliance drivable area, or an emergency avoidance drivable area, wherein the emergency avoidance drivable area comprises the compliance drivable area, wherein the compliance drivable area comprises the first choice drivable area, wherein the first choice drivable area comprises a non-violation area formed by all lanes on which the vehicle moves, wherein the compliance drivable area comprises all non-violation areas in which the vehicle moves, and wherein the emergency avoidance drivable area comprises another area in which no collision occurs when the vehicle moves (See at least fig 3, “guidance”, ¶ 8, “said information including vehicle control instructions including one or more or all of speed, spacing, lane designation, and routing”), (The examiner notes that at least one of a first choice drivable area is equivalent to an area formed by all lanes on which the vehicle moves in compliance with a traffic regulation. This option is conventional and well known in the art in vehicle guidance control).
Ran fails to explicitly disclose a safe driving area for the vehicle.
However, Gilsenan teaches a safe driving area for the vehicle (See at least ¶ 58, “the guidance system partitions each of the multiple lanes of the road in longitudinal segments and assigns a route state to each one of the longitudinal segments and additionally considers the route state when determining the lane guidance signal. In this embodiment, the route state optionally is a weighted route state, wherein the guidance system weights the route state based on at least one of lane count, traffic flow, traffic incidents, lane congestion, and vehicle density per longitudinal segment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ran and include a safe driving area for the vehicle as taught by Gilsenan because it would allow the method control of vehicle speed, steering and adapting a motion path, braking, etc., based on the sensed and identified conditions (Gilsenan ¶ 4).

Regarding claim 3, Ran discloses the information transmission method of claim 1, further comprising: segmenting the planned route into a plurality of segments of a road; extending each of the segments of the road on a first condition that a lane on which the vehicle is driving is performed in the non-violation area to obtain the first choice drivable area corresponding to each of the segments of the road; extending each of the segments of the road on a second condition (See at least fig 2, “guidance”, ¶ 15, “the Corridor TCC: provides control target to segment TCUs; collects related data from segment TCUs; provides optimizer and processor modules to process information and provide control targets; provides an automatic or semi-automated computational center that focuses on data gathering, information processing, network
optimization, and traffic control signals for a long roadway corridor, such as a 10-mile long freeway stretch plus local road in the vicinity; and contains a calculation server, a data
warehouse, and data transfer units, with image computing ability calculating the data collected from road controllers, and controls Segment TCCs within its coverage, wherein a
traffic control algorithm of TCC is used to control Point TCCs”).

Regarding claim 4, Ran discloses the information transmission method of claim 1, wherein the indication information comprises at least one of the following: a left boundary line and a right boundary line that indicate the drivable area, wherein the left boundary line indicates a left boundary on which the vehicle moves in the drivable area, and wherein the right boundary line indicates a right boundary on which the vehicle moves in the drivable area; or lane information indicating the drivable area, wherein the lane information indicates all lanes in the drivable area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 5, Ran discloses the information transmission method of claim 4, wherein the indication information comprises: a first left boundary line and a first right boundary line that indicate the emergency avoidance drivable area, wherein the first left boundary line indicates a first left boundary on which a vehicle corresponding to the emergency avoidance drivable area moves, and wherein the first right boundary line indicates a first right boundary on which the vehicle corresponding to the emergency avoidance drivable area moves; a second left boundary line and a second right boundary line that indicate the compliance drivable area, wherein the second left boundary line indicates a second left boundary on which a vehicle corresponding to the compliance drivable area moves, wherein the second right boundary line indicates a second right boundary on which the vehicle corresponding to the compliance drivable area moves, and wherein the second left boundary and the second right boundary are surrounded by the first left boundary and the first right boundary; and first lane information indicating the first choice drivable area, wherein the first lane information indicates all the lanes when the vehicle moves in the non-violation area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 6, Ran discloses the information transmission method of claim 5, wherein the first lane information comprises one of: lane lines of all the lanes on which the vehicle moves in the non-violation area, wherein the lane lines comprise a virtual lane line at an intersection and actual lane lines on the lanes, lane midlines of all the lanes on which the vehicle moves in the non-violation area; or a trajectory planning line on which the vehicle moves in the non-violation area and a slicing line of the trajectory planning line, wherein the slicing line intersects a lane line or a lane midline that is passed when the vehicle moves in the non-violation area (See at least fig 3, ¶ 201, “The Mobileye system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification (see e.g., barrier and guardrail detection, US20120105639Al, image processing system, EP2395472Al, and road vertical contour detection, US20130141580Al, each of which is herein incorporated reference in its entirety. See also US20170075195Al and US20160325753Al, herein incorporated by reference in their entireties”).

Regarding claim 7, Ran discloses an information transmission method, implemented by an on-board unit (OBU) (See at least fig 1, ¶ 5, “a hierarchy of traffic control centers/units (TCCs/TCUs), that process information and give traffic operations instructions, wherein said TCCs and TCUs are automatic or semi-automated computational modules that focus on data gathering, information processing, network optimization, and traffic control”), wherein the information transmission method comprises: 
receiving road information from a traffic control unit (TCU), wherein the road information comprises indication information of a drivable area, wherein the drivable area comprises a driving area for a vehicle (See at least fig 3, “guidance”, ¶ 247, “A segment TCC collects data and exchanges data from multiple Point TCUs, optimizes the traffic flow, and controls Point TCU to provide control signal for vehicles. A Corridor TCC collects data from multiple RSUs and optimizes the traffic in a corridor. A Regional TCC collects data from multiple corridors and optimizes traffic flow and travel demand in a large area”), (See at least fig 3, “guidance”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (The examiner notes that performing extension of the planned route is equivalent to optimizing traffic in an area. This also could be interpreted to be executed due to the sharing of information of multiple TCU or Road Side Units that extend the range of route planning because more information is acquired and shared), and wherein the driving area is based on extending a planned route between a current location and a destination location of the OBU (See at least fig 3, “Navigation”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (See at least fig 3, ¶ 130, “In the "Navigation" level, the TCC/TCU l0l+RSU 102 subsystems provide the instructions to the vehicles, including the "Pre-trip information" and "Route planning"”); and 
controlling the vehicle based on the road information (See at least fig 3, “guidance”, ¶ 136, “road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307”), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”). 
wherein the drivable area comprises at least one of a first choice drivable area, a compliance drivable area, or an emergency avoidance drivable area, wherein the emergency avoidance drivable area comprises the compliance drivable area, wherein the compliance drivable area comprises the first choice drivable area, wherein the first choice drivable area comprises a non-violation area formed by all lanes on which the vehicle moves, wherein the compliance drivable area comprises all non-violation areas in which the vehicle moves, and wherein the emergency avoidance drivable area comprises another area in which no collision occurs when the vehicle moves (See at least fig 3, “guidance”, ¶ 8, “said information including vehicle control instructions including one or more or all of speed, spacing, lane designation, and routing”), (The examiner notes that at least one of a first choice drivable area is equivalent to an area formed by all lanes on which the vehicle moves in compliance with a traffic regulation. This option is conventional and well known in the art in vehicle guidance control).

However, Gilsenan teaches a safe driving area for a vehicle (See at least ¶ 58, “the guidance system partitions each of the multiple lanes of the road in longitudinal segments and assigns a route state to each one of the longitudinal segments and additionally considers the route state when determining the lane guidance signal. In this embodiment, the route state optionally is a weighted route state, wherein the guidance system weights the route state based on at least one of lane count, traffic flow, traffic incidents, lane congestion, and vehicle density per longitudinal segment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ran and include a safe driving area for the vehicle as taught by Gilsenan because it would allow the method control of vehicle speed, steering and adapting a motion path, braking, etc., based on the sensed and identified conditions (Gilsenan ¶ 4).

Regarding claim 9, Ran discloses the information transmission method claim 7, wherein the indication information comprises at least one of the following: a left boundary line and a right boundary line that indicate the drivable area, wherein the left boundary line indicates a left boundary on which the vehicle moves in the drivable area, and wherein the right boundary line indicates a right boundary on which the vehicle moves in the drivable area; or lane information indicating the drivable area, wherein the lane information indicates all lanes in the drivable area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 10, Ran discloses the information transmission method of claim 9, wherein the indication information comprises: a first left boundary line and a first right boundary line that indicate the emergency avoidance drivable area, wherein the first left boundary line indicates a first left boundary on which a vehicle corresponding to the emergency avoidance drivable area moves, and wherein the first right boundary line indicates a first right boundary on which the vehicle corresponding to the emergency avoidance drivable area moves; a second left boundary line and a second right boundary line that the compliance drivable area, wherein the second left boundary line indicates a second left boundary on which a vehicle corresponding to the compliance drivable area moves, wherein the second right boundary line indicates a second right boundary on which the vehicle corresponding to the compliance drivable area moves, and wherein the second left boundary and the second right boundary are surrounded by the first left boundary and the first right boundary; and first lane information indicating the first choice drivable area, wherein the first lane information indicates all the lanes when the vehicle moves in the non-violation area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 11, Ran discloses a traffic control unit (TCU) (See at least fig 1, ¶ 5, “a hierarchy of traffic control centers/units (TCCs/TCUs), that process information and give traffic operations instructions, wherein said TCCs and TCUs are automatic or semi-automated computational modules that focus on data gathering, information processing, network optimization, and traffic control”), comprising: a processor configured to: 
obtain a planned route of a vehicle (See at least fig 3, “Navigation”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (See at least fig 3, ¶ 130, “In the "Navigation" level, the TCC/TCU l0l+RSU 102 subsystems provide the instructions to the vehicles, including the "Pre-trip information" and "Route planning"”); and 
perform extension to generate a drivable area of the vehicle on the planned route of the planned route, wherein the drivable area comprises a driving area for the vehicle (See at least fig 3, “guidance”, ¶ 247, “A segment TCC collects data and exchanges data from multiple Point TCUs, optimizes the traffic flow, and controls Point TCU to provide control signal for vehicles. A Corridor TCC collects data from multiple RSUs and optimizes the traffic in a corridor. A Regional TCC collects data from multiple corridors and optimizes traffic flow and travel demand in a large area”), (See at least fig 3, “guidance”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (The examiner notes that performing extension of the planned route is equivalent to optimizing traffic in an area. This also could be interpreted to be executed due to the sharing of information of multiple TCU or Road Side Units that extend the range of route planning because more information is acquired and shared); and 
a transceiver coupled to the processor and configured to send road information to an on-board unit (OBU), wherein the road information comprises indication information of the drivable area (See at least fig 3, “guidance”, ¶ 136, “road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307”), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”),
wherein the OBU controls the vehicle based on the road information (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion oflanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 133, “OBU (On Board Unit with sensor and V2I communication units) network is embedded in connected and automated vehicles 307”), 
wherein the drivable area comprises at least one of a first choice drivable area, a compliance drivable area, or an emergency avoidance drivable area, wherein the emergency avoidance drivable area comprises the compliance drivable area, wherein the compliance drivable area comprises the first choice drivable area, wherein the first choice drivable area comprises a non-violation area formed by all lanes on which the vehicle moves, wherein the compliance drivable area comprises all non-violation areas in which the vehicle moves, and wherein the emergency avoidance drivable area comprises another area in which no collision occurs when the vehicle moves (See at least fig 3, “guidance”, ¶ 8, “said information including vehicle control instructions including one or more or all of speed, spacing, lane designation, and routing”), (The examiner notes that at least one of a first choice drivable area is equivalent to an area formed by all lanes on which the vehicle moves in compliance with a traffic regulation. This option is conventional and well known in the art in vehicle guidance control).
Ran fails to explicitly disclose a safe driving area for the vehicle.
However, Gilsenan teaches a safe driving area for the vehicle (See at least ¶ 58, “the guidance system partitions each of the multiple lanes of the road in longitudinal segments and assigns a route state to each one of the longitudinal segments and additionally considers the route state when determining the lane guidance signal. In this embodiment, the route state optionally is a weighted route state, wherein the guidance system weights the route state based on at least one of lane count, traffic flow, traffic incidents, lane congestion, and vehicle density per longitudinal segment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ran and include a safe driving area for the vehicle as taught by Gilsenan because it would allow the system control of vehicle speed, steering and adapting a motion path, braking, etc., based on the sensed and identified conditions (Gilsenan ¶ 4).

Regarding claim 13, Ran discloses the TCU of claim 11, wherein the processor is further configured to: segment the planned route into a plurality of segments of a road; extend each of the segments of the road on a first condition that a lane on which the vehicle is driving is performed in compliance with the traffic regulation to obtain the first choice drivable area corresponding to each of the segments of the road; extend each of the segments of the road on a second condition that driving is performed in the non-violation area to obtain the compliance drivable area corresponding to each of the segments of the road; and extend each of the segments of the road on a third condition that no collision occurs to obtain the emergency avoidance drivable area corresponding to each of the segments of the road (See at least fig 2, “guidance”, ¶ 15, “the Corridor TCC: provides control target to segment TCUs; collects related data from segment TCUs; provides optimizer and processor modules to process information and provide control targets; provides an automatic or semi-automated computational center that focuses on data gathering, information processing, network optimization, and traffic control signals for a long roadway corridor, such as a 10-mile long freeway stretch plus local road in the vicinity; and contains a calculation server, a data warehouse, and data transfer units, with image computing ability calculating the data collected from road controllers, and controls Segment TCCs within its coverage, wherein a traffic control algorithm of TCC is used to control Point TCCs”).

Regarding claim 14, Ran discloses the TCU of claim 11, wherein the indication information comprises at least one of the following: a left boundary line and a right boundary line that indicate the drivable area, wherein the left boundary line indicates a left boundary on which the vehicle moves in the drivable area, and wherein the right boundary line indicates a right boundary on which the vehicle moves in the drivable area; or lane information indicating the drivable area, wherein the lane information indicates all lanes in the drivable area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 15, Ran discloses the TCU of claim 14, wherein the indication information comprises: a first left boundary line and a first right boundary line that indicate the emergency (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 16, Ran discloses the TCU of claim 15, wherein the first lane information comprises one of: lane lines of all the lanes on which the vehicle moves in the non-violation area, and wherein the lane lines comprise a virtual lane line at an intersection and actual lane lines on the lanes; lane midlines of all the lanes on which the vehicle moves in the non-violation area; or a trajectory planning line on which the vehicle moves in the non-violation area and a slicing line of the trajectory planning line, wherein the slicing line intersects a lane line or a lane midline that is passed when the vehicle moves in the non-violation area (See at least fig 3, ¶ 201, “The Mobileye system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification (see e.g., barrier and guardrail detection, US20120105639Al, image processing system, EP2395472Al, and road vertical contour detection, US20130141580Al, each of which is herein incorporated reference in its entirety. See also US20170075195Al and US20160325753Al, herein incorporated by reference in their entireties”).

Regarding claim 17, Ran discloses an on-board unit (OBU), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”) comprising: 
a transceiver configured to receive road information from a traffic control unit (TCU) (See at least fig 3, “Navigation”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (See at least fig 3, ¶ 130, “In the "Navigation" level, the TCC/TCU l0l+RSU 102 subsystems provide the instructions to the vehicles, including the "Pre-trip information" and "Route planning"”), wherein the road information comprises indication information of a drivable area, wherein the drivable area comprises a driving area for a vehicle (See at least fig 3, “guidance”, ¶ 247, “A segment TCC collects data and exchanges data from multiple Point TCUs, optimizes the traffic flow, and controls Point TCU to provide control signal for vehicles. A Corridor TCC collects data from multiple RSUs and optimizes the traffic in a corridor. A Regional TCC collects data from multiple corridors and optimizes traffic flow and travel demand in a large area”), (See at least fig 3, “guidance”, ¶ 28, “connected vehicles exchange information with roadside units at traffic key points ( e.g., road intersections), obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement”), (The examiner notes that performing extension of the planned route is equivalent to optimizing traffic in an area. This also could be interpreted to be executed due to the sharing of information of multiple TCU or Road Side Units that extend the range of route planning because more information is acquired and shared), and wherein the driving area is based on extending a vehicle planned route between a current location and a destination location of the OBU (See at least fig 3, “guidance”, ¶ 136, “road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307”), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”); and 
a processor coupled to the transceiver and configured to control the vehicle based on the road information (See at least fig 3, “guidance”, ¶ 136, “road side unit group 306 receives data from connected vehicles 307, detects traffic conditions, and sends targeted instructions to vehicles 307”), (See at least fig 3, “guidance”, ¶ 146, “the communication module (1) sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs”),
wherein the drivable area comprises at least one of a first choice drivable area, a compliance drivable area, or an emergency avoidance drivable area, wherein the emergency avoidance drivable area comprises the compliance drivable area, wherein the compliance drivable area comprises the first choice drivable area, wherein the first choice drivable area comprises a non-violation area formed by all lanes on which the vehicle moves, wherein the compliance drivable area comprises all non-violation areas in which the vehicle moves, and wherein the emergency avoidance drivable area comprises another area in which no collision occurs when the vehicle moves (See at least fig 3, “guidance”, ¶ 8, “said information including vehicle control instructions including one or more or all of speed, spacing, lane designation, and routing”), (The examiner notes that at least one of a first choice drivable area is equivalent to an area formed by all lanes on which the vehicle moves in compliance with a traffic regulation. This option is conventional and well known in the art in vehicle guidance control).
Ran fails to explicitly disclose a safe driving area for a vehicle.
However, Gilsenan teaches a safe driving area for the vehicle (See at least ¶ 58, “the guidance system partitions each of the multiple lanes of the road in longitudinal segments and assigns a route state to each one of the longitudinal segments and additionally considers the route state when determining the lane guidance signal. In this embodiment, the route state optionally is a weighted route state, wherein the guidance system weights the route state based on at least one of lane count, traffic flow, traffic incidents, lane congestion, and vehicle density per longitudinal segment”).


Regarding claim 19, Ran discloses the OBU of claim 17, wherein the indication information comprises at least one of the following: a left boundary line and a right boundary line that indicate the drivable area, wherein the left boundary line indicates a left boundary on which the vehicle moves in the drivable area, and wherein the right boundary line indicates a right boundary on which the vehicle moves in the drivable area; or lane information indicating the drivable area, wherein the lane information all lanes in the drivable area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).

Regarding claim 20, Ran discloses the OBU of claim 19, wherein the indication information comprises: a first left boundary line and a first right boundary line that indicate the emergency avoidance drivable area, wherein the first left boundary line indicates a first left boundary on which the vehicle corresponding to the emergency avoidance drivable area moves, and wherein the first right boundary line indicates a first right boundary on which the vehicle corresponding to the emergency avoidance drivable area moves; a second left boundary line and a second right boundary line that indicate the compliance drivable area, wherein the second left boundary line indicates a second left boundary on which a vehicle corresponding to the compliance drivable area moves, wherein the second right boundary line indicates a second right boundary on which the vehicle corresponding to the compliance drivable area moves, and wherein the second left boundary and the second right boundary are surrounded by the first left boundary and the first right boundary; and first lane information indicating the first choice drivable area, wherein the first lane information indicates all the lanes when the vehicle in the non-violation area (See at least fig 17, ¶ 144, “FIG. 17 illustrates the process of vehicles 307 exiting the fully controlled system. As shown in FIG. 17, vehicles 307 send the exiting requests to RSUs 306 after arriving at the boundary area of the system. The boundary area refers to the area around the margin of a Segment TCU's 304 control range. RSUs 306 provide the exiting requests to Point TCUs 305. Point TCUs 305 formulate the exiting instructions 6.1 (such as advised speed, exiting time, exiting position, etc.) for vehicles 307 to exit the fully controlled system based on the information detected by RSUs 306.”), (See at least ¶ 146, “The data processing module (5) uses data fusion technology to obtain six major feature parameters, namely speed, headway, acceleration/deceleration rates, the distance between carriageway markings and vehicles, angle of vehicles and central lines, and overall traffic status”).
Regarding claim 21, Ran discloses the OBU of claim 17, wherein the first choice drivable area comprises attributes, and wherein the attributes comprise a lane line, a lane midline, a lane line type, and a lane direction (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion of lanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 7, “the systems and methods are configured to be operational on a portion of the available lane(s), or all the lanes of a road or highway”), (See at least fig 3, ¶ 201, “system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification”), (The examiner notes that all attributes are conventional and well known in the art in vehicle guidance control).

Regarding claim 22, Ran discloses the TCU of claim 11, wherein the first choice drivable area comprises attributes, and wherein the attributes comprise a lane line, a lane midline, a lane line type, and a lane direction (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion of lanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 7, “the systems and methods are configured to be operational on a portion of the available lane(s), or all the lanes of a road or highway”), (See at least fig 3, ¶ 201, “system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification”), (The examiner notes that all attributes are conventional and well known in the art in vehicle guidance control).

Regarding claim 23, Ran discloses the information transmission method of claim 7, wherein the first choice drivable area comprises attributes, and wherein the attributes comprise a lane line, a lane midline, a lane line type, and a lane direction (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion of lanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 7, “the systems and methods are configured to be operational on a portion of the available lane(s), or all the lanes of a road or highway”), (See at least fig 3, ¶ 201, “system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification”), (The examiner notes that all attributes are conventional and well known in the art in vehicle guidance control).

Regarding claim 24, Ran discloses the information transmission method of claim 1, wherein the first choice drivable area comprises attributes, and wherein the attributes comprise a lane line, a lane midline, a lane line type, and a lane direction (See at least fig 3, ¶ 4, “The present invention provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions. It is suitable for a portion of lanes, or all lanes of the highway. Those instructions are vehicle specific and they are sent by lowest level traffic control units (TCU s ),”), (See at least fig 3, ¶ 7, “the systems and methods are configured to be operational on a portion of the available lane(s), or all the lanes of a road or highway”), (See at least fig 3, ¶ 201, “system has some basic functions: vehicle and pedestrian detection, traffic sign recognition, and lane markings identification”), (The examiner notes that all attributes are conventional and well known in the art in vehicle guidance control).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665